DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The examiner’s main argument remains: A spectral view of the surface of a food item cannot possibly reveal the nutritional content of what lies underneath.
It does not matter what kinds of neural networks or databases or analysis tools are provided. Simply put, the surface of a food item can be very different from what is under the surface and there is just no way that a spectral signature of the surface can reveal what lies underneath.

As an example:
Spectrally, every sandwich will look almost the same, with bread or a bun on the outside. Inside will be dramatically different. Some sandwiches are vegetarian, some have beef or chicken or fish or cheese. The nutritional information of all of these is very difference. But the spectral signature would just show the bread, giving little useful information. 

A neural network won’t fix this problem, because the problem is that the input data just doesn’t have enough information. You would have to have a way of looking inside to find out more about the nutrition within, but a surface spectral signature cannot do this.

As for the structure of the neural network, this is just standard and conventional.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-12 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. 

The applicant purports to be able to analyze the nutritional and caloric properties of food by purely spectral analysis.

The examiner maintains that this cannot be done, for the simple reason that an optical view of the surface of food cannot tell you what is inside.

The examiner gives the following illustrative examples to further explain his point:
If the food is fried chicken, an optical analysis will at best show something about the outer crust or coating. But it will not tell what is underneath, including how much meat and other substances are underneath the crust. It will not be able to identify, let alone quantify, what is underneath.
If the food is a slice of cake, a surface analysis might be able to tell that the other layer is frosting. But there is no way with surface spectral analysis, to know what the body of the cake is.
Spareribs coated in barbecue sauce would seem no different nutritionally than pure barbecue sauce.
If the food is a hamburger, a surface analysis will only “see” the bun, missing the ground beef entirely, and everything else within.
Even if the food has no coating, the analysis is unlikely to work. Analyzing a slab of steak will be subject to wild swings depending on whether the optical measurement is of a part that fat or lean meat or bone, and whether the steak is raw or rare or medium or well-done.

In summary, a spectral analysis of the outer surface of food cannot work because food is three-dimensional with much of the nutritional content hidden inside and because most food is very non-uniform. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nciri (US 2017/0176255).

As noted above, the invention is as inoperative, because you cannot know the full nutritional content of food simply by surface spectroscopy: There simply is no way with surfacing optical sensing of knowing what lies within.

Nciri teaches nutritional analysis of foods, and discusses using a neural network.

Nciri teaches (with emphasis by examiner):

“Abstract
The invention generally relates to methods for analyzing a heterogeneous sample. In certain aspects, the invention provides methods that involve illuminating a heterogeneous sample including a target analyte with polychromatic light, receiving luminous data of the heterogeneous sample and the target analyte is received to a detector without splitting the polychromatic light into individual wavelengths and generating spectral data therefrom. The analysis can be conducted without reacting the target analyte with chemical reagents.

Background/Summary
[0012] The methods of the invention can analyze any type of sample. Exemplary sample types include biological samples, environmental samples (including, e.g., industrial samples and agricultural samples), and food/beverage product samples, etc. In certain embodiments, the sample is a biological sample, such as a human tissue or body fluid sample (e.g., blood or urine or saliva).

Description
[0052] FIG. 37 shows a flow chart depicting the steps of applying a machine learning algorithm in accordance with methods of the invention.

[0230] A wide range of heterogeneous samples can be analyzed, such as biological samples, environmental samples (including, e.g., industrial samples and agricultural samples), and food/beverage product samples, etc.

[0244] In other embodiments, methods of the invention can be used to detect the composition of various nutritional products, such as nutraceuticals. Nutraceuticals are products derived from food sources that are purported to provide health benefits in addition to the basic nutritional value found in foods. Depending on the jurisdiction, products may claim to prevent chronic diseases, improve health, delay the aging process, increase life expectancy, or support the structure or function of the body.

[0285] Subsequently, for each target analyte, a machine learning algorithm was used to find a mathematical model that fits the measured data with the reference data. A flow chart depicting the steps of applying a machine learning algorithm can be found in FIG. 37. For example, to find the concentration of bilirubin in a sample, multiple linear regression can be used to find the following formula:

wherein C.sub.bili is the reference concentration of bilirubin obtained from the chemical component analyzer (CCA), A.sub.λn represent the absorbance measurement obtained from the plasma samples, and a.sub.1, a.sub.2, . . . , a.sub.n, b are the coefficients found using the machine learning algorithm. When the coefficients (e.g. a.sub.1, a.sub.2, . . . , a.sub.n, b) are known, the concentration of bilirubin can be predicted from the measurement obtained from the plasma samples.

Claims
2. The method of claim 1, wherein the sample is at least one selected from the group consisting of a biological sample, an environmental sample, a food product sample, and a beverage product sample.”

And so Nciri purports to use spectral analysis on food to be able to determine nutrition. Nciri also purports to use machine learning to aid in this.

But the examiner maintains that Nciri would have the same problems as the examiner has outlined above. 

The system would not work and cannot work to analyze food because all of the nutrition and calories hidden within are invisible to spectral analysis, which looks at the surface.

In the few cases where spectral analysis of the nutritional properties of food might work (i.e. a uniform substance such as milk) Nciri teaches or renders obvious the instant invention.

(The examiner doubts this would even work on milk, because quantity and concentrations are not obtainable with spectroscopy. Even milk would look spectroscopically like evaporated milk and perhaps even yogurt, although they are calorically and nutritionally and by density different).

Regarding the structure of the neural network, that is claimed, that is fairly standard and conventional. It has been known for at least twenty years for neural networks to have middle layers as claimed. This was true when the present examiner took a course on artificial intelligence and neural networks back in 1999.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876